                           UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                          v.                                        SENTENCING MINUTES

           STEVEN R. BRANDENBURG                                         Case No. 21-cr-0025-bhl


HONORABLE BRETT H. LUDWIG presiding                                               Time Called: 9:11 a.m.
Proceeding Held: 6/8/2021                                                      Time Concluded: 10:38 a.m.
Deputy Clerk: Kristine B.                                                       Court Reporter: Susan A.

Appearances:

UNITED STATES OF AMERICA by:                            Kevin C. Knight and Ross S. Goldstein
STEVEN R. BRANDENBURG in person and by:                 Jason D. Baltz
US PROBATION OFFICE by:                                 James P. Feterston


☐ The parties have no objections to the factual         ☒ The parties have no objections to the application of
  statements in the PSR                                   the guidelines in the PSR

☒ Objections/corrections to factual statements in PSR   ☐ Objections/corrections to application of guidelines
  by ☐ Plaintiff ☒ Defendant: Defendant clarified         by ☐ Plaintiff ☐ Defendant
  paragraphs 82, 93, 94, 95, 98, 108, 109, 111, and
  112. The Government objected to defendant’s
  clarification of paragraph 93.

☐ The court adopts the factual statements and           ☒ The court adopts the factual statements and
  guideline application as set forth in the PSR           guideline application with these changes: The
                                                          Court will accept defendant’s clarifications to
                                                          paragraphs 82, 94, 95, 98, 108, 109, 111, and 112.
                                                          The Court will not consider paragraph 93 in
                                                          sentencing.


☒ The government presents sentencing argument: 51       ☒ The defendant presents sentencing argument: less
  months.                                                 than 51 months and agrees to restitution request of
                                                          Aurora Health Care.
☒ Defendant exercises right of allocution.              ☒ The court imposes sentence.
☐ The government dismisses count(s) _____.              ☒ Defendant advised of appeal rights.


The Court imposes a below-guideline sentence as a variance from the guideline range for the reasons stated on
the record.
                Case 2:21-cr-00025-BHL Filed 06/08/21 Page 1 of 2 Document 26
SENTENCE IMPOSED:
Imprisonment:      36       Months as to Count           1         of the Information
                   36       Months as to Count           2         of the Information

        Imprisonment term for each count to be served ☒ concurrently ☐ consecutively.
                       TOTAL TERM OF IMPRISONMENT IMPOSED: 36 months.


Supervised          3       Years as to Count           1          of the   Information
Release:            3       Years as to Count           2          of the   Information

MONETARY PENALTIES

Special Assessment:     $ 200                    due immediately

Fine:                   $                        ☒ fine waived

Restitution:            $ 83,829.05              ☐ determination deferred


CUSTODY

☒ The defendant is to voluntarily surrender to the U.S. Marshall Service no later than 2 p.m. June 8, 2021.

CONDITIONS OF SUPERVISED RELEASE/PROBATION


☒ The defendant does not object to the conditions of supervised release as set forth in the presentence
  investigation report.
☒ The defendant waives reading of the conditions of supervised release.

☒ Mandatory Conditions of Supervision imposed.

☒ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  without change.

☒ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report
  without change.




                 Case 2:21-cr-00025-BHL Filed 06/08/21 Page 2 of 2 Document 26
